Name: Commission Regulation (EEC) No 3805/92 of 23 December 1992 establishing, for 1993, the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 384/20 Official Journal of the European Communities 30 . 12. 92 COMMISSION REGULATION (EEC) No 3805/92 of 23 December 1992 establishing, for 1993 , the list of vessels exceeding eight metres length overall and permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds nine metres THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Council Regulation (EEC) No 3034/92 (2), Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding eight metres length overall which are permitted to fish for sole wihtin certian areas of the Community using beam trawls whose aggregate length exceeds nine metres (3), and in particular Article 1 ( 1 ) thereof, Whereas 9 (3) (c) of Regulation (EEC) No 3094/86 provides for the establishment of an annual list of vessels exceeding eight metres length overall authorized to fish for sole inside the zones mentioned in part (a) of this paragraph using beam trawls of which the aggregate beam length exceeds nine metres ; Whereas inclusion in the list is without prejudice to the application of other measures for the conservation of fishery resources provided for or adopted in conformity with Regulation (EEC) No 3094/86 or Council Regulation (EEC) No 170/83 (4) ; Whereas it is necessary to establish this list according to the detailed rules set out in Regulation (EEC) No 3554/90, HAS ADOPTED THIS REGULATION : Article 1 The list of vessels for 1993 authorized by virtue of Article 9 (3) (c) of Regulation (EEC) No 3094/86 to use beam trawls whose aggregate length exceeds nine metres inside the zones mentioned in part (a) of this paragraph, is given in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Manuel MARlN Vice-President (  ) OJ No L 288, 11 . 10 . 1986, p. 1 . (2) OJ No L 307, 23 . 10 . 1992, p. 1 . (3) OJ No L 346, 11 . 12. 1990, p . 11 . (4) OJ No L 24, 27 . 1 . 1983, p. 1 . 30 . 12. 92 Official Journal of the European Communities No L 384/21 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO Matricula y folio Nombre del barco Indicativo de llamada de radio Puerto de registro Potencia del motor (kW) Havnekendings- Radio Maskin bogstaver og FartÃ ¸jets navn , . , . Registreringshavn effekt -nummer 8 (kW) Ã uÃ ere Identifizierungs- t .. . MotorstÃ ¤rke kennbuchstaben und Name des Schiffes Rufzeichen Registrierhafen -nummern Ã Ã ¾Ã Ã Ã µÃ Ã ¹Ã ºÃ ¬ Ã ±Ã ½Ã ±Ã ³Ã ½Ã Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ¬ Api9^6g ÃÃ Ã Ã Ã  Ã Ã Ã ¿Ã ¹Ã Ã µÃ ¯Ã ± 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã Ã ¿Ã Ã Ã ºÃ ¬Ã Ã ¿Ã Ã  Ã ºÃ »Ã ®Ã Ã µÃ Ã  (Ã ¼Ã ­Ã Ã  Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã ½Ã ·Ã ¿Ã »Ã Ã ³Ã ·Ã Ã ·Ã  ntixav6v Ã Ã Ã ¬Ã ¼Ã ¼Ã ±Ã Ã ± Ã ºÃ ±Ã ¹ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ¿Ã ¯ Ã ±Ã Ã Ã Ã ¼Ã ±Ã Ã ¿Ã ) (kW) External Radio Engine identification Name of vessel .. Port of registry power letters + numbers Ca S1 ®n (kW) Numero Indicatif Puissance d'immatriculation Nom du bateau . d'appel Port d'attache motrice lettres + chiffres radio (kW) Identificazione Indicativo Potenza esterna Nome del peschereccio .. , . Porto di immatricolazione motrice , di chiamata ..lettere + numeri (kw) Op de romp aangebrachte Motor identificatieletters en Naam van het vaartuig Roepletters Haven van registratie vermogen -cijfers (kW) IdentificaÃ §Ã £o . PotÃ ªncia XT , Indicativo .externa Nome do navio . . . Porto de registro motriz , de chamada kWletras + nÃ ºmeros (kw) 1 2 3 4 ' 5 BÃ LGICA / BELGIEN / BELGIEN / Ã Ã Ã Ã ÃÃ  / BELGIUM / BELGIQUE / BELGIO / BELGIÃ  / BELGICA A 2 Nancy OPAB Antwerpen 213 B 601 Van Maerlant OPYA Blankenberge 221 BOU 4 Astrid OPAD Boekhoute 79 BOU 6 Anja OPAF Boekhoute 103 BOU 7 De Enige Zoon OPAG Boekhoute 219 BOU 24 Beatrix OPAX Boekhoute 202 K 8 Aquarius OPAH Kieldrecht 220 K 13 Morgenster OPAM Kieldrecht 218 N 555 Valentino OPVY Nieuwpoort 110 N . 782 Nancy OQFD Nieuwpoort 110 O 20 Goewind OPAT Oostende . 110 O 32 Jessica OPBF Oostende 99 O 49 Steve OPBW Oostende 143 O 62 Dini OPCJ Oostende 221 O 64 Black Jack OPCL Oostende 143 O 82 St. Antoine OPDD Oostende 138 O 100 Emilie OPDV Oostende 176 O 101 Benny OPDW Oostende 184 O 110 Jeaninne-Margaret OPEF Oostende 193 O 142 Hermes OPFL Oostende 191 O 211 Christoph OPIC Oostende 158 O 455 Zeesymphonie OPSC Oostende 184 O 481 Bi-Si-Ti OPTC Oostende 165 O 533 Virtus OPVC Oostende 147 O 536 Zeevalk OPVF Oostende 166 No L 384/22 Official Journal of the European Communities 30 . 12 . 92 1 1 . 2 3 4 5 O 552 Marathon OPW Oostende 99 Z 12 Sabrina OPAL Zeebrugge 210 Z 86 Surcouf OPDH Zeebrugge 143 Z 88 Nova-Cura OPDJ Zeebrugge 104 Z 403 Stern OPQC Zeebrugge 1 1 0 Z 430 Margibel OPRD Zeebrugge 184 Z 445 Marina OPRS Zeebrugge 221 Z 447 Hurricane OPRU Zeebrugge 143 Z 472 Condor OPST Zeebrugge 132 Z 474 Argo OPSV Zeebrugge 220 Z 554 Lucky Star II OPVX Zeebrugge 191 Z 582 Asannat OPWZ Zeebrugge 107 Z 586 Mermaid OPXD Zeebrugge 177 ALEMANIA / TYSKLAND / DEUTSCHLAND / Ã Ã Ã ¡Ã Ã Ã ÃÃ  / GERMANY / ALLEMAGNE / GERMANIA / DUITSLAND / ALEMANHA ACC 2 ^Emma DCGK Accumersiel 175 ACC 3 Harmonie DCRK Accumersiel 184 ACC 4 Freya DCGU Accumersiel 175 ACC 5 Anita DCPF Accumersiel 146 ACC 6 Uranus DCCA Accumersiel 175 ACC 7 Elke DCGN Accumersiel 175 ACC 11 Helene DJDR Accumersiel 183 ACC 13 Erika DCJD Accumersiel 164 ACC 16 EdelweiÃ  DCPJ Accumersiel 144 AG 8 Eltje Looden DCKC Greetsiel 146 BEN 2 MÃ ¶we DCET Bensersiel 188 BUS 1 Catja DIZW Busum 88 BUS 4 Adler DJIC Busum 100 CUX 1 Cuxi DFNB Cuxhaven 104 CUX 2 Troll DG4396 Cuxhaven 97 CUX 3 Seestern DFJO Cuxhaven 130 CUX 6 Heimkehr DEKY Cuxhaven 130 CUX 7 EdelweiÃ  DFBO Cuxhaven 162 CUX 8 Johanna Neuhaus-Oste 92 CUX 13 Fortuna DJEN Cuxhaven 134 DAN 3 Seestern Dangast 68 DIT 1 Berendine DCSY Ditzum 188 DIT 2 AnnÃ ¤us Bruhns DCIC Ditzum 110 DIT 5 Gertje Bruhns DCPV Ditzum 147 DIT 6 Heike DCRE Ditzum 170 DIT 9 Condor DCVS Ditzum 180 DIT 18 Jan Bruhns DETV Ditzum 217 DOR 2 Hoffnung DESX Dorum 161 DOR 4 Saphir DFAX Dorum 216 DOR 5 StÃ ¶r DFAT Dorum 164 DOR 8 Delphin DEUP Dorum 137 DOR 12 Sirius i DESC Dorum 165 DOR 13 Dithmarschen DIZM Dorum 125 30 . 12. 92 Official Journal of the European Communities No L 384/23 1 2 3 4 5 DOR 15 Else Dorum 124 DOR 16 Poseidon DFCS Dorum 220 FED 1 Orion DDMP Fedderwardersiel 191 FED 2 . Sirius Fedderwardersiel 147 FED 3 Venus DLIL Fedderwardersiel 217 FED 4 Christine DLIG Fedderwardersiel 180 FED 5 Butjadingen DDHN Fedderwardersiel 183 FED 6 VÃ ¶rut DDDT Fedderwardersiel 93 FED 9 Bianka DLIX Fedderwardersiel 191 FED 10 EdelweiÃ  DDJB Fedderwardersiel 180 FED 11 Nordstern Fedderwardersiel 93 FED 12 Rubin DDIT Fedderwardersiel 183 FRI 1 Saturn DIRJ Friedrichskoog 138 FRI 3 Holsatia DIST Friedrichskoog 151 FRI 7 Polarstem DIRH Friedrichskoog 151 FRI 18 Adler DIQL Friedrichskoog 136 FRI 20 Falke DIQT Friedrichskoog 130 FRI 23 Godewind DIRK Friedrichskoog 151 FRI 35 Lilli DIRQ Friedrichskoog 107 FRI 36 Heimatland DIUP Friedrichskoog 131 FRI 75 Luise DIJK Friedrichskoog 145 FRI 76 Anneliese DITD Friedrichskoog 151 FRI 86 Sirius DB5381 Friedrichskoog 151 GRE 1 Edde DCSJ Greetsiel 146 GRE 2 Erna DCOH Greetsiel 110 GRE 3 Horizont DCMU Greetsiel 184 GRE 4 Magellan DMXQ Greetsiel 184 GRE 5 Oberon DCIL Greetsiel 186 GRE 6 Albatross DCJJ Greetsiel 145 GRE 7 Emsstrom DCCH Greetsiel 221 GRE 8 Nordsee II DCVF Greetsiel 146 GRE 9 Odin DCBG Greetsiel 184 GRE 10 Jan Ysker DDAY Greetsiel 165 GRE 11 Korsar DCEJ Greetsiel 184 GRE 12 Condor DCVO Greetsiel 188 GRE 13 Jan Looden DCRA Greetsiel 145 GRE 14 Wangerland DCEQ Greetsiel 184 GRE 15 Zwei GebrÃ ¼der DCEP Greetsiel 186 GRE 16 Angelika DCEY Greetsiel 184 GRE 17 Odysseus DCFP Greetsiel 206 GRE 18 Karl Zink DCVQ Greetsiel 132 GRE 19 Flamingo DCFW Greetsiel 184 GRE 20 Sechs GebrÃ ¼der DCGO Greetsiel 190 GRE 21 Sturmvogel DCGR Greetsiel 140 GRE 22 Frieda Luise DCPU Greetsiel 199 GRE 24 Friedrich Conradi DCVW Greetsiel 221 GRE 25 Delphin DCME Greetsiel 190 GRE 28 Vorwarts DCDN Greetsiel 110 GRE 29 Paloma DCEL Greetsiel 219 HAR 1 Gesine Albrecht DCQM Harlesiel 191 HAR 2 Jens Albrecht II Harlesiel 150 HAR 4 Hilde DCJG Harlesiel 198 HAR 5 Ruth Albrecht DCMJ Harlesiel 175 HAR 6 Gudrun Albrecht DCCD Harlesiel 214 HAR 7 Poseidon DCWF Harlesiel 132 No L 384/24 Official Journal of the European Communities 30 . 12. 92 1 2 3 4 5 HAR 10 Wangerland DCVZ Harlesiel 114 HAR 14 Georg Albrecht DCBU Harlesiel 180 HAR 20 Marion Albrecht DCGF Harlesiel 175 HOO 1 Kpt. Haye Laurenz DJIS Hooge HOO 3 Nantiane DLYL Hooge 132 HOO 52 Aggi DDAE Hooksiel 199 HOO 61 Samland DDEP Hooksiel 206 HOR 1 Falke DEPJ Horumersiel 110 HUS 2 Heike DJGJ Husum 129 HUS 6 Oland DJFU Husum 174 HUS 7 Gila DDEY Husum 175 HUS 9 EdelweiÃ  DJGC Husum 180 HUS 18 Friesland DJGB Husum 184 HUS 19 Marion DJGF Husum 184 HUS ' 28 Zukunft DLYQ Husum 162 NC 335 Wilhelm DJEI Cuxhaven 184 NC 458 Ramona DFNZ Cuxhaven 146 NEU 225 Antares DJES Neuharlingersiel 184 NEU 226 Keen Tied ~ DCBQ Neuharlingersiel 147 NEU 228 Gorch Fock DCMO Neuharlingersiel 147 NEU 230 Polaris DCCX Neuharlingersiel 110 NEU 231 Medusa DCFU Neuharlingersiel 184 NEU 232 Seerose DDGE Neuharlingersiel 184 NEU 235 Nordlicht Neuharlingersiel 110 NEU 240 Anna I DDFS Neuharlingersiel 135 NEU 241 Liebe Neuharlingersiel 114 NEU 243 Seeschwalbe DFNS Neuharlingersiel 177 NEU 319 Nordlicht Neuhaus 138 NOR 202 Johanne DD3833 Norddeich 107 NOR 203 Sperber DFND Norddeich 169 NOR 205 Anette DCEM Norddeich , 161 NOR 207 Seestern DCJS Norddeich 146 NOR 208 Erika DCHU Norddeich 191 NOR 209 Sirius DCLS Norddeich 96 NOR 211 Helga DCPP Norddeich 175 NOR 212 Alwine DCMN Norddeich 92 NOR 223 Nordlicht DCTH Norddeich 110 NOR 224 Nordland DCTA Norddeich 110 NOR 225 Nordmeer DCDB Norddeich 110 NOR 228 Nordstern DCWV Norddeich 185 NOR 230 Nordsee DCKR Norddeich 110 NOR 23.1 Nordstrom I DCJO Norddeich 219 NOR 232 Nordstrand DCIO Norddeich 110 ON 180 Jupiter DLHG Fedderwardersiel 213 PEL 1 Yvonne DJIG Pellworm 184 PEL 2 Annemarie DJFK Pellworm 132 PEL 9 Norderoog DLZC Pellworm 182 POG 2 Jan DCRD Pogum 146 SC 1 Godenwind DJHV BÃ ¼sum 184 SC 2 Stolper Bank II DIVQ BÃ ¼sum 221 SC 4 Wattenmeer DITO BÃ ¼sum 184 SC 5 Atlantis DIXG BÃ ¼sum 183 30 . 12. 92 Official Journal of the European Communities No L 384/25 1 2 3 4 5 SC 6 Keen Tied DISU Busum 184 SC 7 Seefuchs DIUQ BÃ ¼sum 184 SC 8 Birgit I DIYR BÃ ¼sum 179 SC 9 Wotan DIZO BÃ ¼sum 184 SC 10 Amrum Bank DIRT BÃ ¼sum 221 SC 13 Condor DISD BÃ ¼sum 159 SC 14 Maret DJIJ BÃ ¼sum 184 SC 15 Martina DIWD BÃ ¼sum 184 SC 18 Gaby Egel DITV Busum 183 SC 20 'Wiking Bark DISA BÃ ¼sum 220 SC 21 ( Blauort DDEZ BÃ ¼sum 184 SC 27 Butendiek DIRZ Busum 220 SC 28 Doggerbank DIZL BÃ ¼sum 220 SC 30 Maarten Senior DITY BÃ ¼sum 1 1 0 SC 32 Cornelia DIUE BÃ ¼sum 184 SC 33 . Melanie B DJGS BÃ ¼sum 184 SC 34 Dithmarschen I DIRV BÃ ¼sum 184 SC 36 Achat DIVU Busum 100 SC 44 Klaus Groth DIUC BÃ ¼sum 184 SC 45 Bussard II DJNR BÃ ¼sum 135 SC 52 Sabine DJHT BÃ ¼sum 1 84 SC 57 SÃ ¼dwind DJRS Busum 184 SC 58 Oderbank DIXM BÃ ¼sum 221 SCHL 1 Orion SchlÃ ¼ttsiel 55 SD 1 Hornsriff ' DIZQ Friedrichskoog 184 SD 2 Blinkfuer DJFY Friedrichskoog 124 SD 3 Germania DITK Friedrichskoog 184 SD 4 Kerstin DFCQ Friedrichskoog 147 SD 5 Hoffnung DISX Friedrichskoog 140 SD 6 Cap Arcona DIRF Friedrichskoog 184 SD 7 Delphin DIUY Friedrichskoog 184 SD 8 Rugenort DIWK Friedrichskoog 165 SD 9 Dieksand DIRB Friedrichskoog 184 SD 10 Christine DJCH Friedrichskoog 138 SD 11 Hindenburg DISC Friedrichskoog 184 SD 12 Wiking DISE Friedrichskoog 172 SD 13 Antares DITA Friedrichskoog 147 SD 15 Hanseat DIVW Friedrichskoog 184 SD 16 Polli DIUZ Friedrichskoog 178 SD 18 Atlantik DISR Friedrichskoog 180 SD . 19 Albatros DISO Friedrichskoog 182 SD 20 Seerose DISP Friedrichskoog 165 SD 22 Kormoran DITZ Friedrichskoog 184 SD 23 Odin I DIRI Friedrichskoog 184 SD 24 Venus DITW Friedrichskoog 182 SD 25 Nordfriesland DJHW Friedrichskoog 153 SD 26 Paloma G DIWG Friedrichskoog 147 SD 28 Teutonia I DIUO Friedrichskoog 181 SD 30 Cormoran . DFOC Friedrichskoog 140 SD 31 Utholm DJEE Friedrichskoog 182 SD 32 TÃ ¼mmler DIXU Friedrichskoog 165 SD 33 Marlies DCQD Friedrichskoog 184 SD 34 Keen Tied DDEW Friedrichskoog 146 SD 35 Marschenland DIQK Friedrichskoog 184 SH 1 Bleibtreu DMHR Heiligenhafen 220 SH 6 Tanja DIUD Heiligenhafen 221 SH 23 Albatros DFPF Heiligenhafen 221 SPI 2 Skua DERI Spieka 169 SPI 4 Seehund DERF Spieka 184 No L 384/26 Official Journal of the European Communities 30 . 12. 92 1 2 3 4 5 SPI 5 Nixe II Spieka 191 SPI 6 Nordstern DFBG Spieka 110 SPI 7 Fahrwohl DD4413 Spieka . 132 ST 1 Seeburg DJEZ TÃ ¶nning 162 ST 2 Boreas DJBC TÃ ¶nning 184 ST 3 Nordland DJBB TÃ ¶nning 182 ST 4 MÃ ¶we DCSP TÃ ¶nning 145 ST 5 Friesland DJDU TÃ ¶nning 176 ST 6 Nis Randers DJGV TÃ ¶nning 107 ST 7 Heimatland DLXW TÃ ¶nning 184 ST 8 Sigrid DJEP TÃ ¶nning 184 ST 11 Birgit R. DJDF TÃ ¶nning 184 ST 12 Anja II DJIV TÃ ¶nning 165 ST 17 Tina I DLYX TÃ ¶nning 165 ST 20 Poseidon DJHQ TÃ ¶nning 165 ST 22 Korona DIQJ TÃ ¶nning 169 ST 24 Karolin DJIF Ording 99 ST 26 Wega II DJCE TÃ ¶nning 184 ST 28 GlÃ ¼ck Auf DLZP TÃ ¶nning 184 ST 30 Fabian DJMP TÃ ¶nning 213 SU 2 Jupiter DD6372 Husum 131 SU 3 Theodor Storm DJDM Husum 184 SU 5 Andrea DJIM Husum 184 SU 6 OstpreuÃ en , DJEL Husum 184 SU 7 Holstein DIRM Husum 110 SU 8 Heimatland DLZK Husum 184 SU 9 Stella Mare DLWN Husum 184 SU 12 Marianne DJDS Husum 184 SW 1 Elfriede DLZV Wyk/FÃ ¶hr 125 SW 2 Claudia DJIO Wyk/FÃ ¶hr 182 SW 3 Rungholdt DLYA Wyk/FÃ ¶hr 182 SW 4 Hartje DJGO Wyk/FÃ ¶hr 184 TON 1 Paloma DJET TÃ ¶nning 74 TON 2 Hay TÃ ¶nning 40 TON 4 Pornstrom DJGD TÃ ¶nning 88 TON 6 Birgit DA7121 TÃ ¶nning 130 TON 32 Capella II DJFS TÃ ¶nning 165 VAR 1 Sturmvogel DDAX Varel 175 VAR 6 Hein Godenwind DDBL Varel 180 VAR 7 Falke I DJDW Varel 130 VAR 18 Helga Varel 109 WIT 1 Christina DIQQ WittdÃ ¼n 124 WIT 12 Nausikaa DDFA WittdÃ ¼n 183 WRE 1 Apollo DFCM Wremen 130 WRE 2 Koralle DFBB Wremen 131 WRE 3 Falke DESJ Wremen 169 WRE 4 Wremen DFAZ Wremen 184 WRE 5 Land Wursten DEQW Wremen 221 WRE 6 Condor DETZ Wremen 110 WRE 7 Seerose DEQX Wremen 138 WRE 9 Neptun DISK , Wremen 184 WRE 10 Julia DJHL Wremen 184 30 . 12. 92 Official Journal of the European Communities No L 384/27 1 2 3 4 5 DINAMARCA / DANMARK / DANEMARK / Ã Ã Ã ÃÃ  / DENMARK / DANEMARK / DANIMARCA / DENEMARKEN / DINAMARCA E 9 Tjalfe XPBF Esbjerg 125 E 27 Bitten OXNS Esbjerg 217 E 35 Karen Lund OUYB Esbjerg 200 E 45 Jette Susanne OXDU Esbjerg 201 E 61 Di-Je OWFZ Esbjerg 125 E 223 Maibritt Thygesen OU3102 Esbjerg 128 E 428 Christina XP3312 Esbjerg &gt; 161 E 454 Anna-Ester OUOT Esbjerg 169 E 614 Leif Brink OWAS Esbjerg 165 E 641 Rune Egholm OXAO Esbjerg 214 HV 3 Vinnie Runge OVIT Esbjerg 165 HV 6 Hansine XP2750 Havneby 148 HV 35 Svend Age OZNX Haderslev 169 HV 41 Havsand XP3685 Haderslev 147 HV 58 Komet XP2918 Haderslev 197 HV 67 Juvredyb XP3614 Haderslev 104 HV 73 Rem OXTW Haderslev 165 HV 80 Nordlyset XP4787 Haderslev 144 HV 89 Helga-Vera 5QEV Haderslev 168 RI 78 Lasse Steenberg OXUM Hvide Sande 125 RI 450 Perkredes OXUL RingkÃ ¸bing 213 FRANCIA / FRANKRIG / FRANKREICH / Ã Ã Ã Ã ÃÃ  / FRANCE / FRANCE / FRANCIA / FRANKRIJK / FRANÃ A DK 341077L Nautilus FP 7466 Dunkerque 55 DK 659450Y Eric-Marie-Ange FU 4888 Dunkerque 182 DK 779894F Manoot'che FG 8312 Dunkerque 162 PAÃ SES BAJOS / NEDERLANDENE / NIEDERLANDE / Ã Ã Ã ¤Ã © Ã §Ã ©Ã ¡Ã Ã £ / NETHERLANDS / PAYS-BAS / PAESI BASSI / NEDERLAND / PAÃ SES BAIXOS BR 7 Res Nova PHAI Oostburg-Breskens 221 BR 10 Johanna PFDQ Oostburg-Breskens 221 BR 19 Adriana PCDR Oostburg-Breskens 166 BR 23 Nellie PGEL Oostburg-Breskens 179 BR 35 Broedertrouw PDGH Oostburg-Breskens 221 DZ 3 Alina PCMH Delfzijl 174 GO 29 Jan Maria PEZI Goedereede 221 GO 33 De Hinder PDNI Goedereede 221 GO 52 Elisabeth Goedereede 134 HA 13 Wobbegien Harlingen 113 HA 14 Grietje PEKN Harlingen 134 HA 41 Antje Harlingen 134 HA 50 Zeevalk PIXY Harlingen 165 HA 62 Willem Tjitsche Harlingen 127 HA 75 Elisabeth PDWR Harlingen 221 HA 92 Harlingen 220 HD 14 Skagerak PHIM Den Helder 221 HD 147 Wilhelmina PIPP Den Helder 221 KG 5 Zeearend PIWA Kortgene 221 KG 6 Imantje PEVK Kortgene 221 KG 7 Christina PDKG Kortgene 221 KG 9 Pieternella PGTD Kortgene 221 No L 384/28 Official Journal of the European Communities 30 . 12. 92 1 2 3 4-5 KW 44 Willy Alida Katwijk 199 LO 5 Eeltje Jan Ulrum-Lauwersoog 125 LO 20 Zwarte Arend PIZQ Ulrum-Lauwersoog 134 NC 304 Tiny Rotgans PHZA Wieringen 221 NZ 12 Terneuzen 114 NZ 21 Magdalena PFSK Terneuzen 99 OD 3 Jan Ouddorp 188 OD 5 Clara Jacoba PDJV Ouddorp 221 OD 18 Johannes Lars PFDU Ouddorp 221 SCH 10 Drie Gebroeders PDTG Scheveningen 221 SCH 18 Gemma Jacoba PEGT Scheveningen 221 SCH 25 Annie-B PCTF 'Scheveningen 221 SCH 66 Johannes Cornelis PFDE Scheveningen 104 SL 16 Morgenster PGAO Stellendam 134 TH 5 Adriana Maatje PCDG Tholen 221 TH 15 Maria PFUJ Tholen 221 TH 35 Morgenster PGAW Tholen 221 TH 36 Izabella PEXR Tholen 221 TH 42 Jacomina Carolina PEYA Tholen 221 TH 61 Johanna Cornelia PFDD Tholen 221 TS 3 Bass Rock Terschelling 156 TX 7 De Poolster PDOM Texel 221 TX 25 Everdina Texel 74 TX 50 Deneb PDNF Texel 188 UQ 3 Grietje Usquert 146 UQ 7 Truus Usquert 184 UQ 16 Atlantis Usquert 147 UQ 17 Albatros Usquert 128 VLI 8 Elisabeth-C PDWP Vlissingen 221 VLI 45 Vertrouwen Vlissingen 221 WL 8 Albatros Westdongeradeel 92 WL 15 Monte Tjerk Westdongeradeel 107 WON 24 Elisabeth PDWL Wonseradeel 221 WON 29 Albertje Wonseradeel 136 WON 43 Vaya Con Dios PIFI Wonseradeel 113 WON 77 Wietske PIRC Wonseradeel 162 WR 2 Carla Maria PDHV Wieringen 188 WR 3 Noordster PGII Wieringen 214 WR 10 Petrina PGSD Wieringen 188 WR 15 Pieter Cornelis PGSW Wieringen 220 WR 16 Catharina Judit Wieringen 71 WR 20 Elisabeth PDXH Wieringen 221 WR 21 Jente PFCW Wieringen 221 WR 22 Barend Jan PCYC Wieringen 221 WR 27 Visarend PIGX Wieringen 177 WR 34 Leendert Jan , PFNU Wieringen 221 WR 36 Cornelis Willem PDKY Wieringen 169 WR 54 Cornelis-Nan Wieringen 221 WR 60 Verwachting PIFS Wieringen 221 WR 71 Marry-An PFVJ Wieringen 220 WR 72 Alberta PCFK Wieringen 188 WR 75 Sandra Petra PHIG Wieringen 177 WR 77 Ananjah Conzelo PCQZ Wieringen 188 WR 88 Rana PGYN Wieringen 184 WR 89 Geja Anjo Wieringen 175 WR 98 Else Jeanette PDXK Wieringen 177 WR 102 Limanda PFOV Wieringen 118 30 . 12. 92 Official Journal of the European Communities No L 384/29 1 2 3 4 5 WR 106 Alida Catherina Wieringen 134 WR 107 Jannie Diana PFAE Wieringen 158 WR 108 Stella Maris PHTG Wieringen 221 WR 128 Concordia PDJQ Wieringen 221 WR 131 Twee Gebroeders PIBP Wieringen 175 WR 222 Anna Tatjana PCRL Wieringen 220 WR 224 De Vrouwe Tea PDOI Wieringen 221 WR 244 Texelstroom 1 PHXZ Wieringen 174 YE 52 Adriana PCEB Yerseke 221 YE 138 Maatje Helena PFSB Yerseke 221 YE 139 Elisabeth PDXB Yerseke 221 ZK 2 Jacob Geertruida PEZH Ulrum-Zoutkamp 188 ZK 11 Hoop Op Zegen Ulrum-Zoutkamp 134 ZK 17 Johannes Dirk Ulrum-Zoutkamp 113 ZK 18 Liberty Ulrum-Zoutkamp 138 ZK 31 Hunze Ulrum-Zoutkamp 124 ZK 33 Reitdiep Ulrum-Zoutkamp 159 ZK 44 Vier Gebroeders PIGY Ulrum-Zoutkamp 174 ZK 54 Goede Verwachting Ulrum-Zoutkamp 138